DETAILED ACTION
This is a first Office action on the merits to the application filed 05/23/2022. Claims 1-24 are pending. Claims 9-12 and 21-24 are withdrawn from consideration. Claims 1-8 and 12-20 are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s Remarks filed 05/23/2022 have been considered but are not persuasive. The reason the restriction is proper is because it meets both conditions: a) each invention claimed is distinct from the other, and b) there would be a serious burden on the examiner if the restriction is not required.
Regarding a) above, Inventions I and II are related as subcombinations. disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination I has separate utility such as providing a UE the capability to determine that the HARQ feedback is valid based on PUSCH transmission, that correctly associate with different transmission. See MPEP §806.05(d). 
Regarding b) above, Invention I is classified H04L41/0869, whereas Invention II is classified H04W74/04. Because of the separate classifications thereof, a search effort in classification H04L41/0869 would be distinct and different than a search effort in classification H04W74/04, where search for one is not the same as search for the other. There would be a serious burden on the examiner if restriction is not required. This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. 

Claims 1-8 and 12-20 are examined in this office action. Claims 9-12 and 21-24 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2022/0216954, also as WO 2021058992A1, priority to PCT/IB2019/001104 filed 2019-09-24), hereinafter “Lin”.

Regarding claims 1 and 13, Lin teaches:
A method of wireless communication performed by a user equipment (UE) (120 User Equipment, Fig. 1 [0049]), comprising: 
transmitting a plurality of slot-aggregated physical uplink shared channel (PUSCH) transmissions associated with a common transport block (See Fig. 2, [0053]: Step 200: UE transmits a plurality of sub-packets via a plurality of PUSCHs in aggregated time slots, assumed that each of the plurality of sub-packets belong to a HARQ process. See also Figs. 4A-4D showing slot-aggregated PUSCHs.); 
receiving a dynamic feedback information (DFI) transmission that includes hybrid automatic repeat request (HARQ) feedback associated with the plurality of slot-aggregated PUSCH transmissions, wherein the HARQ feedback is a HARQ acknowledgement (ACK) or a HARQ negative acknowledgement (NACK) (See Fig. 2, [0054]: Step 210: Following the transmission of the PUSCHs, the UE receives from the base station a DFI signal, comprising of an ACK/NACK indication associated with the HARQ process)
determining whether one or more PUSCH transmissions, of the plurality of slot- aggregated PUSCH transmissions, satisfy a delay condition associated with receipt of the DFI transmission (Fig. 2, Step 230, [0056 -0060]: UE determines several time events and durations, namely the time position of the received DFI, the firstly transmitted subpacket and/or the lastly subpacket (from the set of slot-aggregated PUSCHs). UE then determines a time comparison between the receipt of the DFI signal, a minimum processing duration D (equates to delay condition) and the transmission time of the cell-aggregated slots or subpackets [0056].  Time comparison involves: The time duration D that is the fixed duration of time that ends at the receipt of the DFI, compared to the transmission (elapsed) time of the packets/slots that ends before, at or after the start of the time duration D (2 methods: processing window method [0057], time duration method [0058] are disclosed for calculating time comparison). The time comparison also takes into account whether the transmission time includes the first PUSCH slot, any slot or the last/latest slot.); 
determining whether the HARQ feedback is valid based at least in part on whether the one or more PUSCH transmissions satisfy the delay condition (Fig. 2, Step 240 [0061-0065] In Step 240 the UE determines the DFI ACK/NACK response for the HARQ process is valid or not valid depending on the time comparison from Step 230. If the transmission time effectively ends before the start of the duration window/delay condition, then the DFI HARQ response, at the end of the duration window, is considered valid. If the transmission time effectively ends at or after the start of the duration window, then the DFI HARQ response is considered invalid. [0065]. See Fig, 3A and 3B that illustrates more detail on process where ACK/NACK indication is determined as being valid)

Particularly for claim 13, Lin teaches:
A user equipment (UE) for wireless communication, comprising: a memory (See Fig. 5, 1006 memory); and one or more processors (1008 processor) coupled to the memory (Fig.5 bus line between 1008 processor and 1006 memory), and configured to ([0107-0108] execute software for one or more applications that may be provided on device)

Regarding claims 2 and 14, Lin teaches:
determining whether the one or more PUSCH transmissions satisfy the delay condition comprises: determining whether a sequentially last PUSCH transmission of the plurality of slot- aggregated PUSCH transmissions satisfies the delay condition. (See Fig. 4A, [0085]: Case 1 where all the aggregated cell slots transmitted are all outside/earlier than the duration window D, ahead of the DFI slot. The last slot – HARQ0-PUSCH3 - is outside/earlier than the duration window D so will satisfy the delay condition, and therefore the DFI/HARQ response is valid.)

Regarding claims 3 and 15, Lin teaches:
determining whether the one or more PUSCH transmissions satisfy the delay condition comprises: determining whether any PUSCH transmission of the plurality of slot-aggregated PUSCH transmissions satisfies the delay condition (See Fig. 4A, [0085]: Case 1 where all the aggregated cell slots transmitted are all outside/later than the duration window D, ahead of the DFI slot. Any slot (in this case all the slots) will satisfy the delay condition, and therefore the DFI/HARQ response is valid. See also Fig. 4B and 4C, that shows PUSCH1 and PUSCH2 slots as outside the duration window “D”.  These would equate to any PUSCH transmission that satisfies the delay condition.)

Regarding claims 4 and 16, Lin teaches:
receiving radio resource control signaling associated with configuring the one or more PUSCH transmissions to which the delay condition applies. ([0055]: The minimum processing duration (or delay condition value) may be RRC configured, transmitted to the UE, and corresponding to the time required by the base station for processing the uplink PUSCH data.)

Regarding claims 5 and 17, Lin teaches:
determining whether the HARQ feedback is valid comprises: determining whether the HARQ feedback is valid based at least in part on whether the one or more PUSCH transmissions, that satisfy the delay condition, enable a base station to successfully decode the common transport block. (See Fig. 4A where the DFI response corresponding to PUSCH1, PUSCH2 and PUSCH3 is valid, and the DFI signal indicates ACK. In other words, the base station was correctly able to receive and decode the data from HARQ0-PUSCH1 and HARQ0-PUSCH2 [0084-0085]. Similarly, for Fig. 4B, the DFI response is valid for PUSCH1 and PUSCH2, and the DFI signal indicates ACK, meaning that the base station was able to receive/decode the data from HARQ0-PUSCH1 and HARQ0-PUSCH2 [0086-0087].)

Regarding claims 6 and 18, Lin teaches:
the plurality of slot-aggregated PUSCH transmissions are associated with a scheduled type of PUSCH transmission. ([0014]: Lin teaches the method for a transmission to a base station of an uplink data packet using time slot aggregation [0014], where the transmission of uplink data in a plurality of time slots and using more radio symbols.)

Regarding claims 7 and 19, Lin teaches:
applying the HARQ NACK based at least in part on a subset of the plurality of slot- aggregated PUSCH transmissions satisfying the delay condition. (See Fig. 4C, [0088-0089]: In this case 3, a valid DFI HARQ response is indicated for HARQ0-PUSCH1 and HARQ0-PUSCH2 slots (which are outside/earlier of the duration window), but not for HARQ0-PUSCH3 slot. In this case the DFI signal indicates NACK; in other words, the base station has not correctly received the HARQ data from HARQ0-PUSCH1 and HARQ0-PUSCH2, which would necessitate further action, such as the re-transmission of HARQ0-PUSCH1 and HARQ0-PUSCH2.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 8 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Lin (US 2022/0216954), hereinafter “Lin”, in view of Wang et al. (US 2022/0014314), hereinafter “Wang”.

Regarding claim 8 and 20, Lin does not teach:
selectively retransmitting at least one of the plurality of slot-aggregated PUSCH transmissions based at least in part on whether the HARQ feedback is valid and whether the UE applies the HARQ NACK.
However, Wang in a similar field that discloses retransmission of PUSCH based on receiving DFI responses, teaches:
selectively retransmitting at least one of the plurality of slot-aggregated PUSCH transmissions based at least in part on whether the HARQ feedback is valid and whether the UE applies the HARQ NACK. (See Fig. 2, S202, the UE performs transmission or re-transmission of PUSCH uplink signal depending on the DFI signal (ACK or NACK) received from the base station, and received at timing m (equates to the delay condition). [0061]: When the UE receives the DFi at timing m (hence considered valid), in which the HARQ-ACK for the certain HARQ process is NACK (base station was not successfully receive/decode transmission from the UE), the UE may try to re-transmit the PUSCH on the configured resources.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Lin in order to complete the uplink re- transmission to the base station after validation of the DFI response to the properly matched PUSCH uplink transmission. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         /HUY D VU/Supervisory Patent Examiner, Art Unit 2461